RANDALL & CAROL JOHNSTON, as Parents and Natural Guardians of GREIG-LINDEN JOHNSTON, a minor, Appellants,
v.
CO-OPERATORS GENERAL INSURANCE COMPANY, a Canadian corporation, and MARY ANDREANA, Appellees.
No. 4D07-3631
District Court of Appeal of Florida, Fourth District.
July 30, 2008.
Marcos A. Gonzalez-Balboa of David W. Singer & Associates, P.A., Hollywood, for appellants.
Lawrence B. Craig, III, and Michael F. Kelley of Valle, Craig & Vazquez, P.A., Miami, for appellee Co-Operators General Insurance Company, a Canadian corporation.
PER CURIAM.
Affirmed.
STONE, GROSS and Taylor, JJ., concur.
Not final until disposition of timely filed motion for rehearing.